Citation Nr: 1102074	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
orthopedic manifestations of lumbar spine disability prior to 
August 26, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for 
orthopedic manifestations of lumbar spine disability beginning 
August 26, 2008.

3.  Entitlement to a separate evaluation for neurological 
manifestations of the lumbar spine disability.

4.  Entitlement to service connection for the residuals of a 
cerebral aneurysm, to include as secondary to in-service head 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran/appellant served on active duty in the United States 
Marine Corps from August 1978 to October 1981.  This case 
originally came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Special Processing Unit (Tiger Team) at 
the Regional Office (RO) in Cleveland, Ohio, and on appeal from a 
January 2005 rating decision issued by the RO in Huntington, West 
Virginia.

In July 2010, the case was remanded for the scheduling of a Board 
hearing.  In October 2010, a Travel Board hearing was held at the 
Louisville, Kentucky, RO before the undersigned Veterans Law 
Judge.  A transcript is in the claims file.

The Board notes that the Louisville RO, in a December 2008 rating 
action, increased the appellant's lumbar spine disability 
evaluation from 10 percent to 20 percent, effective from August 
26, 2008 (the date of a VA medical examination).  However, the 
appellant stated that same month that he was not satisfied with 
the 20 percent disability rating.  In these circumstances it is 
to be presumed that the Veteran is seeking the maximum benefit 
allowed by law and regulation, and "it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence of record 
contains factual findings that demonstrate distinct time periods 
in which the claimant's service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

In December 2008, the appellant stated that he was not satisfied 
with the effective date assigned for the 20 percent evaluation.  
Although the RO has analyzed the appellant's claims as including 
an earlier effective date claim, because the Board must consider 
the propriety of the rating for the lumbar spine disability from 
the date of the increased rating claim (October 2003) pursuant to 
Hart, supra, the issues on appeal are as listed on the first 
page, above.

The Board notes that no Supplemental Statement of the Case (SSOC) 
was issued after VA medical records for the appellant dated 
between April 21, 2009, and July 27, 2009, were added to the 
claims file.  An SSOC must be furnished to the appellant and his 
representative when additional pertinent evidence is received 
after an SOC is issued.  38 C.F.R. § 19.31.  In the present case, 
the Board finds that these VA treatment records are not pertinent 
to the lumbar spine increased rating issues because the new 
information contained in these records relates to devices and 
medications for the appellant's left hemiparesis and to the 
administration of a tuberculosis (TB) skin test.  Therefore, it 
is not necessary to remand the increased rating claims for the 
issuance of an SSOC based on these VA treatment records.

The Board also notes that the appellant's claims of entitlement 
to service connection for genitourinary dysfunction and erectile 
dysfunction were denied by the Louisville RO in a rating decision 
issued in July 2009.  The appellant was notified of the denial 
the next month.  He did not initiate or complete the procedural 
steps necessary for an appeal, so those issues are not before the 
Board at this time.

The issue of entitlement to service connection for a 
psychiatric disorder secondary to service-connected 
disability has been raised by the record, but that issue 
has not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over that secondary service 
connection claim, and that issue is referred to the RO for 
appropriate action.

The issue of entitlement to a separate evaluation for 
neurological manifestations of the lumbar spine disability is 
addressed in the REMAND portion of the decision below and that 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

FINDINGS OF FACT

1.  Throughout this claim and appeal, the appellant has not 
demonstrated ankylosis of the thoracolumbar spine.

2.  Throughout this claim and appeal, the appellant has not 
demonstrated any incapacitating episodes related to his service-
connected lumbar spine disability.

3.  For the period prior to August 26, 2008, the evidence of 
record does not document that the appellant's lumbar spine range 
of motion included forward flexion limited to 60 degrees or less 
or a combined range of thoracolumbar motion of not greater than 
120 degrees.

4.  Beginning August 26, 2008, the evidence of record does not 
document that the appellant's lumbar spine forward flexion is 
limited to 30 degrees or less.  He has not demonstrated muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent were 
not met for the orthopedic manifestations of the appellant's 
lumbar spine disability prior to August 26, 2008.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  Since August 26, 2008, the criteria for an evaluation in 
excess of 20 percent have not been met for the orthopedic 
manifestations of the appellant's lumbar spine disability.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  See Dingess v. Nicholson, supra.  In June 2008, VA sent 
the appellant a letter which notified him of the general formula 
for rating the thoracolumbar spine, including the text of the 
pertinent diagnostic codes.

In December 2003, prior to the promulgation of the March 2004 
rating action, VA sent the appellant a letter informing him of 
the types of evidence needed to substantiate his increased rating 
claim and its duty to assist him in substantiating his increased 
rating claim under the VCAA.  The letters informed him that VA 
would assist him in obtaining evidence necessary to support his 
claim, such as medical records, records from other Federal 
agencies, etc.  He was advised, as per 38 C.F.R. § 3.159(b)(1), 
that it is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  The United States Supreme 
Court has held that an error in VCAA notice should not be 
presumed prejudicial, and that the burden of showing harmful 
error rests with the party raising the issue, to be determined on 
a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  In this case, neither the Veteran nor his representative 
has alleged any prejudicial or harmful error in VCAA notice, and 
the Board finds, based the factors discussed above, that no 
prejudicial or harmful error in VCAA notice has been demonstrated 
in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, private and VA 
medical treatment records for the appellant have been associated 
with the claims file and reviewed.  VA sought the appellant's 
Social Security Administration (SSA) records, but SSA informed 
VA, in November 2008, that those records had been destroyed.  The 
appellant provided testimony during his February 2009 personal 
hearing at the RO and during the October 2010 Travel Board 
hearing.  He was afforded VA medical examinations in January 
2004, and August 2008.  

A medical opinion is adequate when it is based upon consideration 
of the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Each 
one of these examinations was conducted by a medical 
professional, and the associated reports reflect review of the 
appellant's prior medical history and medical records.  The 
examinations included reports of the symptoms for the claimed 
thoracolumbar spine disability and demonstrated objective 
evaluations.  The same medical examiner conducted each 
examination and she was able to assess and record the condition 
of the appellant's thoracolumbar spine.  

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and daily 
life, and clinical findings.  In addition, it is not shown that 
the examinations were in any way incorrectly prepared or that the 
VA examiner failed to address the clinical significance of the 
appellant's claimed condition.  Further, the VA examination 
reports addressed the applicable rating criteria.  As a result, 
the Board finds that additional development by way of another 
examination would be redundant and unnecessary.  See 38 C.F.R. 
§ 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  
Therefore, the Board concludes that the appellant was afforded 
adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the rating decisions, along with the April 2006 
Statement of the Case (SOC) and the various Supplemental SOC 
(SSOCs) issued in December 2008, and April 2009, explained the 
basis for the RO's actions, and provided him with opportunities 
to submit more evidence.  It appears that all obtainable evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
The April 2006 SOC, a July 2006 VA letter, and a June 2008 VA 
letter contained the information required by Dingess. 

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide, and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he wanted 
the RO to obtain for him that were not obtained.  He had 
previously been given more than one year in which to submit 
evidence after the RO gave him notification of his rights under 
the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence 
needed for increased evaluations for lower spine disabilities, as 
well as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider whether 
the veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development; that would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by 
the application of a schedule of ratings that is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether they were raised 
by the appellant or not, as well as the entire history of the 
veteran's disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this 
case the evidence reviewed includes private and VA medical 
treatment records; the report of the VA medical examinations 
conducted in January 2004, and August 2008; the testimony 
proffered by the appellant at his February 2009 and October 2010 
hearings; and various written statements submitted by the 
appellant and his representative.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
As noted in the Introduction, above, in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  Hart v. 
Mansfield, supra.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of which 
had a rating criterion the same as another.  The Court held that 
the conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.

Pursuant to regulatory provisions, degenerative arthritis 
established by radiographic imaging/X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  A claimant's 
limitation of motion must be objectively confirmed by clinical 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  Where there is X-ray evidence of arthritis 
and limitation of motion, but not to a compensable degree under 
the diagnostic code, a 10 percent rating is for assignment for 
each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 
(DCs) 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of 
motion, and that a part that becomes disabled on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.  
The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The appellant contends that the severity of his lumbar spine 
disability is not reflected in the currently assigned 
evaluations.  During his February 2009 personal hearing at the 
RO, the appellant testified that he was he was limited in what he 
could do because of his back disability.  He said that he 
required assistance from his cousin.  He contended at his October 
2010 Travel Board hearing that his lumbar spine disability 
evaluation should be higher because of his pain, decreased range 
of motion, and physical limitations.

The appellant underwent a VA medcial examination in January 2004.  
The examining physician recited the treatment history since 1981, 
and examined the appellant.  The appellant exhibited 85 degrees 
of forward flexion; 15 degrees of extension; 35 degrees of right 
lateral bending; 15 degrees of left lateral bending; 40 degrees 
of right rotation; and 15 degrees of left rotation.  Sensory 
testing was notable for diffuse decreased awareness of touch on 
the left.  He reported decreased sensation in the lateral right 
leg and foot.  Radiagraphic examination yielded a suggestion of 
ankylosing spondylitis, but no fractures.  There was facet 
degeneration at L5-S1.

The evidence of record contains private medcial treatment records 
dated between October 1998 and April 2001.  These records are 
silent concerning the appellant's lumbar spine disability.

Review of the appellant VA medcial treatment records dated 
between 2002 and 2009 reveals that he complained of low back pain 
with right leg pain in April 2004.  A back ache was noted.  In 
February 2005, he also complained of chronic back pain radiating 
into the right hip and leg.  An October 2008 note includes a 
diagnosis of ankylosing spondylitis with L5 nerve root 
impingement, right greater than the left.

The appellant underwent a VA medical examination in August 2008, 
with the examining physician who had conducted the January 2004 
examination.  The examiner reviewed the claims file and medical 
records.  The appellant complained of back pain; the examiner 
noted that the leg symptoms had changed from the right side to 
the left side.  However, the appellant did report pain to the 
right knee.  The examiner noted that the appellant had not been 
hospitalized or had back surgery.  Fecal and urinary incontinence 
was denied.  There was no erectile dysfunction.  There were no 
paresthesias or numbness.  There was no right or left foot 
numbness.  The appellant stated that his back pain was moderate 
and constant.  There were no incapacitating episodes.  On 
physical examination, there was no lumbar flattening, lordosis, 
scoliosis or reverse lordosis.  There was no ankylosis.  There 
was no atrophy on the right or left and there was no guarding.  
There was tenderness and pain on motion.  There was no weakness.  
There was hemiparesis on the left side of the appellant's body 
with associated weakness and spasm, as well as abnormal 
sensation.  The appellant exhibited 45 degrees of forward 
flexion; 10 degrees of extension; 25 degrees of right lateral 
bending; 10 degrees of left lateral bending; 25 degrees of right 
rotation; and 15 degrees of left rotation.  The appellant had 
additional pain with repetitive motion, but he did not have any 
additional loss of motion.  The appellant was noted to have 
retired in 2003 due to the hemiparesis.  Radiographic examination 
and a CT scan were accomplished.  

The examiner rendered a diagnosis of degenerative disc disease of 
the lumbar spine with degenerative joint disease and ankylosing 
spondylitis.  The examiner also noted the presence of an 
unrelated left hemiparesis with increased tone and decreased 
extremity function.  The examiner stated that the appellant's 
back pain caused decreased mobility and problems with lifting, 
carrying and pain.  However, the examiner further stated that the 
low back disability had no impact on sedentary employment which 
allowed for frequent changes of position. 

The diagnostic codes for rating diseases and injuries of the 
spine are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (for, respectively, vertebral fracture or dislocation; 
sacroiliac injury and weakness; lumbosacral or cervical strain; 
spinal stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis of 
the spine; and intervertebral disc syndrome).  (Intervertebral 
disc syndrome will be rated under the general rating formula for 
the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.  A 10 percent evaluation will be 
assigned for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, for a 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, for muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, for a vertebral 
body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 40 percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine. 

(The combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined motion for the thoracolumbar 
spine is 240 degrees.)  68 Fed. Reg. 51,454, 51,456-58 (codified 
at 38 C.F.R. § 4.71a, DC 5235 to 5243).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  68 Fed. 
Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, DCs 5235 to 
5243, Note (2)).

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be rated 
separately.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. 
§ 4.71a, DC 5235 to 5243, Note (1)).  (The matter of entitlement 
to a separate rating for neurological pathology related to the 
lumbar spine disability is addressed in the REMAND portion of the 
decision below.)  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion under 
38 C.F.R. § 4.59, as well as due consideration to the provisions 
of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board finds that an 
evaluation in excess of 10 percent is not warranted prior to 
August 26, 2008.  In order for an evaluation in excess of 10 
percent to be awarded, the appellant would have to demonstrate 
forward flexion of the thoracolumbar spine less than 61 degrees 
or a combined range of motion not greater than 120 degrees; there 
is no clinical evidence of any such limitation of motion of the 
thoracolumbar spine prior to August 26, 2008.  Nor is there any 
clinical evidence that the appellant has ever had any ankylosis, 
whether favorable or unfavorable, of the thoracolumbar spine.  In 
addition, no muscle spasms caused by the lumbar spine disability 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis were exhibited by the appellant prior to August 
26, 2008.

The evidence of record indicates that the worst limitation of 
motion in each plane demonstrated by the appellant prior to 
August 26, 2008 was 85 degrees of lumbar flexion; 15 degrees of 
extension; 35 degrees of right lateral flexion; 15 degrees of 
left lateral flexion; 40 degrees of right rotation; 15 degrees of 
left rotation; and a combined total of 205 degrees.  This motion 
was achieved with pain.  No incapacitating episodes are of 
record.  In addition, there was no suggestion in the record that 
the appellant's pain and the functional loss caused thereby 
equated to any disability greater than 10 percent prior to August 
26, 2008.

Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as well 
as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 
and 4.40, the medical evidence of record shows that the 
appellant's orthopedic lumbar symptomatology did not approximate 
the schedular criteria for an evaluation in excess of 10 percent 
prior to August 26, 2008.  The pain and functional limitations 
caused by the lumbar spine disorder were contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar spine 
that is represented by the 10 percent rating assigned prior to 
August 26, 2008.

As for the period beginning on August 26, 2008, the record 
indicates that the appellant's lumbar spine symptoms do not 
warrant the assignment of a disability evaluation greater than 20 
percent.  An evaluation for the thoracolumbar spine disability in 
excess of 20 percent is not appropriate pursuant to the 
applicable rating criteria, Diagnostic Codes 5235 to 5243.  
Specifically, while the medical evidence of record shows that the 
appellant's combined range of thoracolumbar spine motion has been 
restricted to 130 degrees at worst since August 2008, with a 
forward flexion capacity of 45 degrees.  Therefore, the 
restriction of his range of motion is not commensurate with the 
next higher rating.  In the absence of further limitation of 
motion (forward flexion of the thoracolumbar spine 30 degrees or 
less) or ankylosis of the entire thoracolumbar spine, an 
evaluation in excess of 20 percent is not warranted beginning 
August 26, 2008.

Another factor to consider is the degree of pain experienced by 
the claimant.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, inability 
to function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  The appellant has described his subjective 
complaints of worsening pain, and objective medical evidence has 
indicated that the appellant sought treatment for his low back 
pain.  Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as well 
as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 
and 4.40, the medical evidence of record shows that the 
appellant's low back symptomatology has not approximated the 
schedular criteria for an evaluation in excess of 20 percent for 
the lumbar spine since August 26, 2008.  The pain and functional 
limitations caused by his low back disability are contemplated in 
the evaluation for the symptomatology of the lumbar spine that is 
represented by the 20 percent disability evaluation that has been 
in effect since August 26, 2008.  Therefore, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent for the service-connected lumbar spine 
disability at all times within the claim/appeal period since 
August 26, 2008.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 
Vet. App. 202 (1995), the Board is required to consider the 
Veteran's pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a separate 
rating for pain alone.  The Board recognizes the limitations that 
the appellant has as a result of his service-connected 
thoracolumbar spine disability, but the disability evaluations 
currently assigned contemplate these limitations, as discussed 
above.  In addition, during his VA examinations, the appellant 
denied incapacitating episodes due to this disability.  The VA 
examiner stated that repetitive motion and flare-ups did not 
cause any additional limitation of motion in the range of motion 
of his thoracolumbar spine.  There was no weakness, fatigue, lack 
of endurance or loss of coordination of the thoracolumbar spine 
after repetitive motion testing.

Notwithstanding the above discussion, increased evaluations for 
the claimed disability could be granted if it were demonstrated 
that the particular disability presented such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given 
the appellant's complaints associated with employment, the Board 
has considered whether this case should be referred to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  

However, the record reflects that the appellant has not required 
any hospitalization for his service-connected lumbar spine 
disability since October 2003, and that the manifestations of 
this disability are not in excess of those contemplated by the 
current respectively assigned ratings.  Furthermore, although the 
appellant experiences occupational impairment, there is no 
indication in the record that the average industrial impairment 
from the lumbar spine disability would be in excess of that 
contemplated by the currently assigned rating tiers.  The Court 
has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

The Board finds no evidence that the lumbar spine disability 
presents such an unusual or exceptional disability picture as to 
require an extraschedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b).  As discussed above, there are higher 
ratings available for the disability, but the required 
manifestations have not been shown in this case.  The appellant 
has not offered any objective evidence of any symptoms due to the 
lumbar spine disability on appeal that would render impractical 
the application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case for 
consideration of an extraschedular rating is not warranted in 
this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when 
evaluating an increased rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own). 

In this case, the various symptoms described by the appellant fit 
squarely within the criteria found in the relevant diagnostic 
codes for the thoracolumbar spine.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his low 
back disability.  For these reasons, referral for extraschedular 
consideration is not warranted for the lumbar spine disability.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his lumbar spine disability has been more 
severe than the assigned disability rating tiers reflect.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, supra.  However, lay assertions may serve 
to support a claim by supporting the occurrence of lay-observable 
events or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence); see also Davidson v. Shinseki, 
581 F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

The Board has carefully considered the appellant's contentions 
and arguments.  In this case, however, the competent medical 
evidence offering detailed descriptions of the lumbar spine 
symptomatology and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the low back disability.  
The lay statements have been considered together with the 
probative medical evidence clinically evaluating the severity of 
each one of the disability-related symptoms.  The preponderance 
of the most probative evidence does not support assignment of any 
higher ratings than those currently assigned for the 
thoracolumbar spine disability.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In this 
case, the Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  In fact, the grants of the 
various evaluations have been based in part on the Veteran's 
reports about his low back symptomatology, including pain and 
limitation of motion.  He is not, however, competent to identify 
a specific level of disability according to the governing 
diagnostic codes.  See Espiritu, supra.  

Such competent evidence concerning the nature and extent of the 
orthopedic manifestations of the low back disability has been 
provided by the medical personnel who have examined the Veteran 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports and treatment 
notes) directly address the criteria under which the orthopedic 
manifestations of the appellant's thoracolumbar disability have 
been evaluated.  

The lay statements have been considered together with the 
probative medical evidence clinically evaluating the severity of 
the orthopedic symptoms associated with the lumbar spine 
disability.  The preponderance of the most probative evidence 
does not support assignment of any higher rating for either time 
period (prior to August 26, 2008, or on and after August 26, 
2008).  The findings needed for the next higher evaluations are 
not currently demonstrated.  Because the preponderance of the 
evidence is against the appellant's thoracolumbar spine claims, 
the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As reflected in the decision above, the Board has not found 
variation in the appellant's low back orthopedic symptomatology 
or clinical findings for the orthopedic manifestations of that 
disability which would warrant the assignment of any additional 
staged rating, see Hart v. Mansfield, supra.  There has been no 
further variation in the clinical orthopedic manifestations for 
the lumbar spine disability at any point.  Based upon the record, 
the Board finds that at no time during the claim/appellate period 
has the thoracolumbar disability on appeal been more disabling 
than as currently rated as a result of the decision herein.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a total disability rating based on individual 
unemployability (TDIU) claim is part of an increased rating claim 
when such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating assigned 
for a disability, the claim for TDIU will be considered as part 
and parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the appellant is not appealing an 
initial rating.  Furthermore, as reflected by the August 2008 VA 
medical examination report, the appellant retired from working in 
2003 due to his left hemiparesis.  Therefore, the Board finds 
that no further consideration of a TDIU award is warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
orthopedic manifestations of the service-connected thoracolumbar 
spine disability prior to August 26, 2008, is denied.

[Continued on Next Page]
Entitlement to an evaluation in excess of 20 percent for the 
orthopedic manifestations of the service-connected thoracolumbar 
spine disability beginning August 26, 2008, is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred and 
this case remanded to the AMC/RO for action as described below.

As previously noted, the Board must determine whether there is 
any other basis upon which an increased evaluation may be 
assignable.  In this regard, except as otherwise provided in the 
Rating Schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

In rating spinal disabilities, any associated objective 
neurologic abnormalities are to be rated separately.  68 Fed. 
Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1)).  Potentially relevant diagnostic 
codes to rate the neurologic manifestations are located at 
38 C.F.R. § 4.124a.  These codes include Diagnostic Code 8520 
(for the sciatic nerve), DC 8521 (for the external popliteal 
nerve/common peroneal), DC 8522 (for the musculocutaneous 
nerve/superficial peroneal), DC 8523 (for the anterior tibial 
nerve/deep peroneal), DC 8524 (for the internal popliteal 
nerve/tibial), DC 8526 (for the crural nerve/femoral nerve) and 
DC 8529 (for the external cutaneous nerve of the thigh).

In this case, the August 2008 VA examiner indicated that the 
medical evidence pointed to the presence of radiculitis at L5.  
However, the examiner did not identify which nerve or nerves were 
implicated.  On the other hand, the physician who conducted a VA 
medical examination in February 2009, indicated that there was 
decreased strength and sensation in relation to the femoral and 
sciatic nerves but concluded that the appellant's sensory deficit 
was less likely than not due to his spinal disability.  Neither 
examiner discussed what role might be played by the appellant 
non-service-connected diabetes mellitus.  Furthermore, no claims 
file review or medical records review was conducted by the 
February 2009 examiner in conjunction with the examination.  See 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 
Vet. App. 332, 339-340 (1995) (Regarding the duty of VA to 
provide medical examinations conducted by medical professionals 
with full access to and review of the veteran's claims folder).

In Savage v. Shinseki, No. 09-4406 (Nov. 3, 2010), the Court held 
that, in some circumstances, VA has a duty to return for 
clarification unclear or insufficient examination reports.  In 
particular, such clarification should be obtained where the 
missing evidence bears greatly on the probative value of the 
examination report.  However, the record is not clear whether or 
not any of the neurological clinical findings of record should be 
considered part and parcel of the service-connected lumbar spine 
disability.  On remand, the appellant should be afforded a medial 
examination for clarification of these points.

Turning to the appellant's aneurysm service connection claim, 
review of his SSA disability benefits application indicates that 
he had been treated by a private neurosurgeon starting in 
February 1994, and that he had undergone neurosurgery in March 
1994 at University Hospital in Cincinnati, followed by treatment 
at the Northern Kentucky Rehabilitation Hospital.  None of the 
associated records have been obtained.  In addition, the January 
2004 VA examiner noted VA medical treatment at the VAMC in 
Lexington from 1981 to 1984, as well as private treatment by a 
chiropractor and a family physician in northern Kentucky 
beginning in 1986.  None of those records have been associated 
with the claims file.

Review of the evidence of record also reveals that the appellant 
has been receiving private treatment from a private 
rheumatologist and a private neurologist.  This treatment was 
noted in February and April 2009 VA treatment notes.  However, no 
medical records from either physician have been obtained and 
associated with the claims file.  VA is therefore on notice of 
records that may be probative to the claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In addition, records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  The AMC/RO should obtain all of the relevant 
private and/or VA treatment records not already of record and 
associate said records with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, the implementing regulations found at 
38 C.F.R. § 3.159 and any other applicable legal 
precedent has been completed.  

2.  Contact the appellant to obtain the names 
and addresses of all post-service medical care 
providers (private, VA or other government) who 
have treated him for his lumbar spine disability 
and his cerebral aneurysm.  In particular, 
records from the appellant's current private 
neurologist and rheumatologist should be 
obtained.  Records from the VAMC in Lexington 
from 1981 to 1984 should be obtained.  Records 
from University Hospital in Cincinnati (Dr. Yeh) 
dated in February/March 1994, and the Northern 
Kentucky Rehabilitation Hospital dated in 
March/April 1994, should be obtained.   After 
securing the necessary release(s), obtain all 
relevant records and associate them in the 
claims file.  

3.  To the extent an attempt to obtain any of 
these records is unsuccessful, the claims file 
should contain documentation of the attempts 
made.  The appellant should also be informed of 
the negative results and be given opportunity to 
secure the records.

4.  After completing any additional notification 
and/or development action deemed warranted by 
the record, schedule the appellant for 
examination by a neurologist to determine the 
extent and severity of all thoracolumbar 
neuropathy.  The claims file must be reviewed by 
the examiner in conjunction with the 
examination, and the report should state that 
such review has been accomplished.

The purpose of this examination is to ascertain 
the current nature and extent of any radicular 
neuropathy, to identify all nerves affected by 
the spine disability and to identify the degree 
of any functional impairment caused by said 
neuropathy, if any.  The examiner should also 
discuss the severity of any right- or left-side 
radiculopathy or neuropathy found to be present 
in the lower extremities.  The examiner must 
also state whether the appellant has bowel or 
bladder problems related to his low back 
disability.  All indicated special studies 
should be accomplished and the examiner 
should set forth reasoning underlying any final 
diagnosis.  The examiner should, to the 
extent possible, indicate the historical 
degree of neurologic impairment since 2003 
due to the lumbar spine disability.

Based on the review of the record and the 
examination of the appellant (or claims file 
review alone if examination is not 
accomplished), the neurological examiner should 
identify any symptoms due to disc syndrome 
and/or stenosis of the thoracolumbar spine and 
describe the nerve(s) affected, or seemingly 
affected, by nerve root compression, if any.  
The neurologist must state whether any diagnosed 
disc bulging and/or spinal stenosis is causally 
related to the service-connected thoracolumbar 
spine disability, and, if not, whether the 
service-connected thoracolumbar spine disability 
aggravates or worsens the disc/stenosis problem.  
The neurologist should also note the total 
duration of any incapacitating episodes of disc 
syndrome in the thoracolumbar spine, if any.  
(An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.)

The relevant Diagnostic Codes distinguish the 
type of nerve paralysis into two parts - 
complete and incomplete paralysis.  Under 
incomplete paralysis, the type of paralysis is 
further broken down into three categories: 
severe, moderate, and mild.  With these 
categories in mind, the examiner should classify 
any neurologic impairment(s) present in each 
lower extremity, distinguishing among the 
categories and identifying each nerve or group 
of nerves affected.

If the examiner uses results obtained from an 
EMG and/or nerve conduction velocity tests or 
other such tests, the examiner is requested to 
explain, in terms meaningful to a layperson, the 
baseline results, versus those obtained for the 
appellant.  The examiner is asked to explain the 
meaning of any abnormal results that are 
obtained.  The examiner is also asked to explain 
how any abnormal finding classifies the 
appellant as having mild, moderate, or severe 
incomplete paralysis, or complete paralysis with 
respect to each affected nerve.

Also, the physician is requested to report 
whether the appellant suffers from any tics, 
pain, numbness, foot drop, muscle weakness 
and/or atrophy due to the lumbar spine 
disability, versus that caused by any non-
service-connected disability such as diabetes, 
as well as to record the appellant's ranges of 
motion for each joint found to be affected by 
the lumbar spine-related 
radiculopathy/neuropathy (i.e., knees, ankles 
etc.), with each of the normal ranges of motion 
indicated in degrees.  

7.  Provide the neurologist who provided a 
medical opinion in March 2009 with the updated 
claims file for the purpose of review of all 
newly added records and the issuance of an 
Addendum to the March 2009 medical opinion as to 
the etiology and onset date of the appellant's 
cerebral aneurysm.

8.  Upon receipt of the VA examination report 
and the addendum report, conduct a review to 
verify that all requested opinions have been 
provided.  If information is deemed lacking, 
refer the report to the VA examiner or reviewer 
for corrections or additions.

9.  If any additional development is necessary 
to re-adjudicate an issue, especially in light 
of any newly received records, that development 
should be done.

10.  Thereafter, adjudicate the matter of a 
separate rating for neurological manifestations 
of the service-connected lumbar spine disability 
and readjudicate the cerebral aneurysm service 
connection claim.  The adjudications should 
reflect consideration of all the evidence of 
record and be accomplished with application of 
all appropriate legal theories; 38 C.F.R. 
§§ 3.321, 4.40, 4.59; Esteban v. Brown, 6 Vet. 
App. 259 (1994); Allen v. Brown, 7 Vet. App. 
439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 
202 (1995); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

11.  If any benefit sought on appeal remains 
denied, the appellant should be provided a 
Supplemental Statement of the Case, and an 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


